PEOPLES BANCORP 212 West Seventh Street · Auburn, Indiana46706-1723 Phone: (260)925-2500 · Fax: (260)925-1733 February , 2008 Dear Shareholder: You are cordially invited to attend the annual meeting of shareholders of Peoples Bancorp (the “Company”) to be held on March , 2008, at 2:00 p.m. local time at the LaQuinta Inn, located at 306 Touring Drive, Auburn, Indiana 46706. At this important meeting, you will be asked to consider and vote on the election of three directors and to ratify the appointment of BKD, LLP as the Company’s auditors for the fiscal year ended September 30, 2008.In addition, you will be asked to vote on proposed amendments to our Articles of Incorporation.These amendments will provide for a reverse 1-for-760 stock split followed immediately by a forward 760-for-1 stock split of our common stock.The text of the proposed amendments is attached as
